Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 09, 2017

The Court of Appeals hereby passes the following order:

A18A0495. KEVIN COCKFIELD v. OLUSEUN OSHINOWO.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, defendant Kevin Cockfield appealed to the superior
court. The superior court also ruled in favor of the plaintiff, and Cockfield filed this
direct appeal from the superior court’s order. We lack jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, Cockfield was required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367
(454 SE2d 175) (1995). His failure to follow this procedure deprives us of jurisdiction
to consider this appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                C l e r k ’ s                O f f i c e ,
                                        Atlanta,____________________
                                                  11/09/2017
                                                I certif y that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                              , Clerk.